QUESTIONS:
1. Must a municipality which has only 21 registered voters and a total population of 48 use the permanent single registration system provided for by s. 98.041, F.S.?
2. Must a municipality located in a county above 260,000 population which has adopted the use of voting machines in county elections use such voting machines in municipal elections?
SUMMARY:
A municipality, regardless of size or the number of registered voters, must use the permanent single registration system provided for by s. 98.041, F.S. The use of voting machines in all municipal elections is mandatory in counties with populations in excess of 260,000 which have adopted the use of voting machines, but is optional in counties of lesser population.
AS TO QUESTION 1:
Section 98.041, F.S., as amended by Ch. 73-155, Laws of Florida now provides:
"A permanent single registration system for the registration of electors to qualify them to vote in all elections is provided for the several counties and municipalities. This system shall be put into use by all municipalities prior to January 1, 1974, and shall be in lieu of any other system of municipal registration. Electors shall be registered in pursuance of this system by the supervisor or by precinct registration officers. . . ." (Emphasis supplied.)
It is clear from the terms of the foregoing language that the use of the registration system established by s. 98.041 is mandatory for all municipalities. There are no exceptions.
Question one is answered in the affirmative.
AS TO QUESTION 2:
Section 101.36, F.S., provides in pertinent part:
"In counties above two hundred sixty thousand population according to the latest federal census which have adopted the use of voting machines, it shall be mandatory for all municipalities in such counties to use such voting machines in all elections but in all counties of lesser population it shall be optional with each municipality as to whether it shall use ballots or voting machines in its elections." (Emphasis supplied.)
The population of Broward County, according to the 1970 Federal census, was 620,100. Therefore, under s. 101.36, F.S., the use of voting machines is mandatory in all municipal elections in said county, if the county has adopted the use thereof.
Question two is answered in the affirmative.